Title: From George Washington to Richard Peters, 12 May 1777
From: Washington, George
To: Peters, Richard



Sir
Head Quarters Morris Town 12th May 1777

I am favd with yours of the 11th. Capt. Gamble who was at princetown has been exchanged some time since, and Capt. Mcpherson who was left there wounded, has, upon his own Request, permission to go into Brunswic, whenever the State of his health will admit of his removal. The Docr will of course go with him. I never heard of any particular

improper behaviour of the Docr. Genl Putnam barely mentions, that he suspects, that thro him, messages are sent backward and forward, and to get rid of him I consented that Capt. Mcpherson should go in.
I yesterday furnished Congress with a general Return of the Army in this Quarter, since that was made out, I have recd Returns from Colo. Stone at Bristol of the 8th instant, where there were about 800 Men. some small detatchments have likewise since joined Genl Putnam.
I have wrote fully to Congress upon the propriety of calling out the Militia of Delaware and pennsylvania, to which I refer the Board.
I am obliged for the particular Returns of the Amphitrites Cargo and the other papers inclosed and am with great Respect Sir Yr most obt Servt

G. W.——n

